DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claims 14, 16-31 are amended and field on 7/21/2022.
Claim 15 is canceled.
The objection in the action mailed on 5/5/2022 was overcome by the claim’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 16-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bochenko et al. (US.20130204227A1)(“Bochenko”).
Re claim 14, Bochenko discloses a system for obtaining medicament related information of specific medicaments (Figs. 1-7, ¶0146), the system comprises: a contact surface (surface of 24, Fig. 6a) comprising a first three-dimensional surface having a first pattern (tubular shape pattern of 24 and 10 or 24 RFID pattern) and containing medicament related information (¶0146); a device (injection site 3) comprising a proximally facing second three-dimensional contact surface (21 and 18)  having a second pattern that corresponds and matches the first pattern (tubular shape of 21, 18), where a connection of the first and second three-dimensional contact surfaces creates a contact interface and causes a transfer of the medicament related information to the device (24, surface of the medicament 20, ¶0017, ¶0184, ¶0190), the device comprising: recording unit (30, ¶0155), said recording unit comprising a reader (18, ¶0173), capable of reading information pertaining to specific medicaments (¶0173), said recording unit until further comprising a memory module capable of storing information read by said reader (¶0098, the non-volatile memory 38, ¶0156, Fig. 5), wherein the second three-dimensional contact interface on the reader is arranged with one or more switches (18 may has a switchable RFID, ¶0168) and wherein the medicament related information is contained on an activator element and is read by reader when the contact interface is formed (antenna and/or switch are the activation element, Fig. 6a, ¶0189), But it fails to specifically disclose that are activated by contact with one or more distally projecting surfaces on the first three-dimensional surface when the contact interface is formed.
However, Bochenko discloses a switchable RFID in (Fig. 6a) on distally projection surface on the first three-dimensional surface (antenna switch for 24) and it can be switchable by the surface on a second three-dimensional surface as the contact interface is formed (¶0189). 
    PNG
    media_image1.png
    441
    416
    media_image1.png
    Greyscale

Annotated Fig. 6a of Bochenko 
Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the reader’s switch (switch of  RFIRD of 18) so that the switch is activated by contact with one or more distally projecting surfaces on the first three-dimensional surface when the contact interface is formed, for the purpose of turning on the RFID switch and performing the reading/scanning, since it has been held that where the general conditions of a claim are disclosed in the prior art by reversing the parts, discovering the optimum location of the switch and the surface to activated as the contact interface is formed involves only routine skill in the art.  
Re claim 16, Bochenko discloses wherein said contact surface comprises the activator element which is removably connected to the contact surface such that the activator element is inter-changeable (Fig. 6a,  ¶0189, can be turn on or off).  
Re claim 17, Bochenko discloses wherein said information is presented as a bar code (¶0239).  
Re claim 18, Bochenko discloses wherein said information is presented as a QR code (¶0037, type of two dimensional barcode).  
Re claim 19, Bochenko discloses wherein said information is presented as a micro-dot pattern (¶0187).  
Re claim 20, Bochenko discloses wherein said information is presented as an alphanumeric code (¶0029).  
Re claim 21, Bochenko discloses wherein said information is arranged on a primary package of said medicaments or on a secondary package of said medicaments (¶0146, Fig. 1).  
Re claim 22, Bochenko discloses wherein said device for obtaining medicament related information further comprises user communication elements (34, 35, capable of providing a user with information read by said reader (31, 34, 35, 36, and/or 6 Fig. 5, ¶0175, transmitter and or camera in 31, ¶0190).  
Re claim 23, Bochenko discloses wherein said user communication elements comprise an audio interface (35, ¶0175).  
Re claim 24, Bochenko discloses wherein said user communication elements comprise a video interface (¶0056).  
Re claim 25, Bochenko discloses wherein said user communication elements comprise transferring elements to external objects (34, 36, in the device 3 or 6 ¶0147, are connected to external objects such as personal computer and networks ¶0177).  
Re claim 26, Bochenko discloses wherein said transferring elements comprises data port for wired connection with external objects (¶0177, wirelessly or direct connected).    
Re claim 27, Bochenko discloses wherein said transferring elements comprise wireless data communication elements (¶0177, wirelessly or direct connected).      
Re claim 28, Bochenko discloses wherein said wireless data communication elements comprise near frequency communication technology (NFC, ¶0053).  
Re claim 29, Bochenko discloses wherein said data communication elements comprise cellular radio communication technology (¶0043).  
Re claim 30, Bochenko discloses wherein said data communication elements comprise wireless local area networks (¶0098).  
Re claim 31, Bochenko discloses Device for obtaining medicament related information to be used in a system according to claim 14 (see the rejection in claim 14).
Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive.
The applicant argues that Bochenko et al. fails to discloses “ a contact surface comprising a first three dimensional surface having a first pattern..”, “the device comprises a second three-dimensional contact surface that having a second pattern..”, “ a connection… that create a contact interface ..” and “ …one or more switches..”. this is found not persuasive. These limitations are disclosed in the new rejection above, tubular shape of 24 is the first three dimensional contact surface   and the shape is the first pattern. Also, the second three dimensional contact surface is the tubular opening of the access device that matches/engages. The switches of RFID is consider the switches as in Fig. 6a.  
Note: the applicant does not have a specific argument with regards to the rejection in the action mailed on 5/5/2022 and do not point out to the failures of the art. Applicant’s only mention that the art fails to disclose limitations without explaination or reasoning. Also, the term such as pattern, activator and the related limitations are general terms and broad such as pattern can be read on a shape of contact surface and activator can be read on a surface that activate switches.. The applicant is asked to further define “first pattern”, “second pattern” and “activator” and/ or further define how the system are connected and activated in a way that overcome method of Bochenko.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /Lauren P Farrar/Primary Examiner, Art Unit 3783